Citation Nr: 1034776	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  03-28 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a psychiatric disorder 
(claimed as depression).

4.  Entitlement to service connection for Graves disease (claimed 
as hyperactive thyroid).

5.  Entitlement to an initial compensable rating prior to 
February 16, 2006, and in excess of 10 percent there from, for 
the Veteran's right ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services

WITNESSES AT HEARINGS ON APPEAL

Appellant and B.M.


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1984, 
with subsequent service in the Alabama Army National Guard.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the benefits sought on appeal.  
			
In February 2005 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.  The board notes that during the pendency of the 
appeal, the Veteran testified at two travel board hearings before 
different Veterans Law Judges. Therefore, his appeal must be 
decided by a three-judge panel.  See 38 C.F.R. § 19.3(a) (2009). 

The Board further notes that since its February 2005 remand, the 
issues have been altered.  At the time of the last remand, the 
issues on appeal included entitlement to service connection for 
arthritis of multiple joints and entitlement to a 10 percent 


rating based on multiple, noncompensable service-connected 
disabilities, in addition to the diabetes claim.  The arthritis 
claim was readjudicated by the RO in an October 2009 rating 
decision, and service connection was granted.  The 10 percent 
rating claim was before the Board pursuant to  Manlincon v. West, 
12 Vet. App. 238 (1998) as a statement of the case had never been 
issued for the claim.  This development was undertaken in 
December 2009 and the appeal was not perfected.  As such, the 
only condition remaining on appeal from the February 2005 remand 
is the Veteran's claim for service connection for diabetes 
mellitus.

Additionally, issues have been added to the matter since the 
February 2005 remand.  In June 2005 a rating decision was issued 
and in February 2006, the Veteran filed a notice of disagreement 
with denials of service connection for left ear hearing loss, a 
psychiatric disorder, and Graves disease, as well as the rating 
assigned for right ear hearing loss.  As described in the Remand 
section below, a statement of the case must be issued on those 
claims.  Manlincon v. West, 12 Vet. App. 238 (1998). 

The Board further notes that there does not appear to be a waiver 
of review by the agency of original jurisdiction for additional 
medical evidence received by VA since the last supplemental 
statement of the case.  However, as the single claim that is 
being adjudicated by the present decision is being granted, the 
Board finds there is no risk of prejudice to the Veteran from 
proceeding without the waiver.  

Additionally, in a February 2010 letter, the Veteran 
sought to claims for service connection for a low back 
condition and a bilateral foot condition.  These issues 
have not been readjudicated by the Agency of Original 
Jurisdiction (AOJ).  The Board does not have jurisdiction 
over them, and they referred to the AOJ for appropriate 
action.  

The issues of entitlement to service connection for left ear 
hearing loss, a psychiatric disorder, and Graves disease, as well 
as an initial increased rating for right ear hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

The competent lay and medical evidence reveals that the Veteran's 
diabetes mellitus became manifest to a degree of 10 percent 
within one year from the date of his separation from service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus are 
met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claim for service connection.  This is so because the 
Board is taking action favorable to the Veteran by granting 
service connection for diabetes mellitus; a decision at this 
point poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

The Veteran here seeks service connection for diabetes mellitus.  
To establish direct service connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-


service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In addition, diabetes 
mellitus is a disease eligible for consideration under two 
theories of presumptive service connection.  First, the law 
provides that the Veteran who, during active military, naval or 
air service, served in the Republic of Vietnam during the Vietnam 
Era is presumed to have been exposed during such service to 
certain herbicidal agents (e.g., Agent Orange) unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during service. 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Additionally, 38 C.F.R. § 3.307(a) 
provides that a chronic disease will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  The 
Veteran's eligibility for service connection under 38 C.F.R. § 
3.307(a) has been the primary issue of contention throughout this 
appeal.  

Taking direct service connection first, the Veteran meets the 
first requirement as he has been diagnosed, on June 2009 VA 
examination for example, with Type 2 diabetes mellitus.  However, 
he does not contend that his diabetes mellitus was diagnosed in 
service and indeed, a close review of his service treatment 
records does not reveal any documentation of the disease.  While 
VA examinations have been conducted in this case, no opinion on 
the issue of direct service connection is of record, however, in 
the absence of evidence of in-service incurrence of the disease, 
referral of this case for the obtainment of such a medical 
opinion would be a useless act. McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).  The Board does not find that direct service connection 
is warranted for the Veteran's diabetes mellitus.  In this vein, 
the Board additionally notes that while the possibility of direct 
service connection has been considered based on the fact that the 
Veteran may have been serving on active duty for training at the 
time of his 1986 diagnosis, the evidence of record does not 
definitively establish the dates and character of this duty.  38 
U.S.C.A. § 101(22), 101 (24), 106, 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303(a), 3.6(c)(1) (2009).  Although further 
development of this issue was ordered in the 


February 2005 remand and the Board is not convinced that the 
remand directives were substantially accomplished, a remand is 
unnecessary as the claim may be granted under a different theory 
of service connection, as described below.

Turning to the theories of presumptive service connection, 
service connection based on in-service herbicide exposure via § 
3.307(a)(6) and § 3.309(e) is not possible in this case because 
the Veteran is not of the Vietnam era and did not serve in 
Vietnam.  The Veteran has never contended otherwise.  

The Veteran instead has argued throughout the course of the 
appeal that his diabetes mellitus should be presumptively service 
connected as a chronic disease under 38 C.F.R. §§ 3.307(a), 
3.309(a).  At the outset, the Board notes that these regulations 
have remained substantively unchanged for purposes of this 
decision, between the time of the applicable presumptive period 
in 1985 and the present.  Under these regulations, service 
connection may be presumed where the Veteran has served a minimum 
of ninety days either during a period of war or during peacetime 
service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. § 3.309; 38 C.F.R. § 3.307.  Here, the Veteran 
served on active duty after December 31, 1946 for approximately 
four years.  As such, he meets the threshold requirement for 
presumptive service connection under 38 C.F.R. §§3.307 and 
3.309(a).

Additionally, the disease must have become manifest to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 C.F.R. § 3.307(a)(3).  38 C.F.R. § 3.307(c) 
further provides:

No presumptions may be invoked on the basis of 
advancement of the disease when first definitely 
diagnosed for the purpose of showing its existence to 
a degree of 10 percent within the applicable period. 
This will not be interpreted as requiring that the 
disease be diagnosed in the presumptive period, but 
only that there be then shown by acceptable medical or 
lay evidence characteristic manifestations of the 
disease to the required degree, followed without 
unreasonable time lapse by 


definite diagnosis. Symptomatology shown in the 
prescribed period may have no particular significance 
when first observed, but in the light of subsequent 
developments it may gain considerable significance. 
Cases in which a chronic condition is shown to exist 
within a short time following the applicable 
presumptive period, but without evidence of 
manifestations within the period, should be developed 
to determine whether there was symptomatology which in 
retrospect may be identified and evaluated as 
manifestation of the chronic disease to the required 
10-percent degree.

Here, the Board finds that resolving all reasonable doubt in 
favor of the Veteran, the competent lay and medical evidence 
establish that his diabetes mellitus became manifest to a degree 
of 10 percent within one year from the date of his separation 
from service.  

First, it is undisputed that the Veteran's diabetes was not 
diagnosed in the presumptive period, but was first diagnosed in 
August 1986.  See, e.g., Hearing Transcript, p.3 (February 2010).  
Under the regulation, however, this is of no consequence as the 
Board finds that the record establishes "characteristic 
manifestations of the disease" in the presumptive period even 
though they were not identified as such at the time, and that 
there was no "unreasonable time lapse" between symptoms and the 
1986 diagnosis.  

On VA examination in June 2009, the examiner reviewed the entire 
claims file and determined that symptoms of the Veteran's 
diabetes were present in 1985, within one year of the Veteran's 
discharge.  The examiner opined, "while the severe diabetes 
manifested itself in 1986, the symptoms were most likely evident 
in 1985, which was one year after military service."  In 
explanation, the examiner stated that "diabetes mellitus does 
not just happen overnight, it is a slow insidious process when 
left untreated then manifests itself out of control as it did in 
this gentleman in 


1986."  The Board finds this to be competent medical evidence 
that symptoms of the Veteran's diabetes were present within the 
presumptive period.  See McNeal v. Brown, 6 Vet. App. 122 (1993) 
(finding that a retrospective review of the Veteran's symptoms 
from within the presumptive period supported the existence of 
multiple sclerosis at the time, and the application of 38 C.F.R. 
§ 3.307(c) was required.)

In addition, a review of the Veteran's service treatment records 
reveals documentation of symptoms consistent with diabetes.  For 
example, the Veteran complained of a number of problems relating 
to urination, documented for example, in June 1984, November 
1982, and February 1983.  The February 1983 record in particular 
documented an increased frequency in urination.  This was also a 
primary manifestation of the disease for the Veteran at the time 
of his diagnosis in August 1986.  Furthermore, urinary frequency 
is one of the "most common symptoms" of diabetes mellitus.  See 
The MERCK Manual, Sec. 12, Ch. 158b, Diabetes Mellitus.  Another 
common symptom is mental status changes.  Id.  The Board notes 
that depressive spells were noted on examination in February 1982 
and April 1983.  Further, the Veteran reports that on separation, 
his blood sugar had to be tested twice due to abnormal results.  
See, e.g., Hearing Transcript, p.4 (February 2010).  He further 
contends that during service and immediately following service, 
he suffered from fatigue and weakness, also symptoms of the 
disease.  See The  MERCK Manual, Sec. 12, Ch. 158b, Diabetes 
Mellitus.  The Board finds no reason to doubt the competence and 
credibility of the Veteran in describing the presence of these 
symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (holding that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional); See also Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009) (Sept. 14, 2009).

Having established the presence of "characteristic 
manifestations" of the disease within the presumptive period, 
the Board further finds there was no unreasonable time lapse 
before a definite diagnosis was made.  The lapse in time from 


manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is 
ultimately a question of fact for the Board to address." Bielby 
v. Brown, 7 Vet. App. 260, 266 (1994).  The Board does not find 
that a period of approximately two years between experiencing 
symptoms like increased urination, fatigue, weakness, and 
depression, to finding out the cause of these symptoms, is 
unreasonable.  The Veteran was a young man at the time, and as he 
testified, he did not generally seek treatment for medical 
matters that did not appear to be urgent. Hearing Transcript, p.5 
(February 2010).  He was also immediately involved in the 
National Guard upon his active duty discharge, and he was newly 
married, according to the marriage certificate of record.  The 
Board does not find that in light of these activities, a period 
of two years was unreasonable between his symptoms and 1986 
diagnosis.

Further, the Board finds that the competent lay and medical 
evidence establishes that Veteran's diabetes mellitus became 
manifest to a degree of 10 percent within one year from 
separation.  Pursuant to 38 C.F.R. Part 4, Diagnostic Code (DC) 
7913, a 10 percent evaluation is warranted where the diabetes is 
manageable by restricted diet.  In the version of the regulation 
in effect during the presumptive period, a 10 percent evaluation 
was warranted where the disease was manageable by restricted 
diet, without insulin, and without impairment of health or vigor 
or limitation of activity.  The June 2009 VA examiner determined, 
"[i]t is my medical opinion that it is at least as likely as not 
that this Veteran's diabetes was manifested in 1985 . . . to the 
extent that it was manageable by diet."  The examiner based this 
finding on the Veteran's blood sugar levels in 1986, and by the 
fact that his diabetes at that time was "grossly out of 
control."  The examiner further described the condition as 
"severe" as it existed in 1986.  The 1986 records indicate that 
at the time, the Veteran not only was placed on an 1800 calorie 
diet, but he also required a prescription of Glucotrol.  Under 
either version of DC 7913, this warrants a 20 percent evaluation, 
at minimum.  Further, the management of diet appears to be the 
most rudimentary requirement for the management of diabetes; a 
diagnosis of diabetes seems to almost require a 10 percent 
evaluation by default.  See The MERCK Manual, Sec. 12, Ch. 158b, 
Diabetes Mellitus (stating, "[i]n general, all patients with 
diabetes need to be educated about a diet.").  Given this, and 
the fact 


that immediately upon diagnosis, which occurred only midway 
through 1986, the Veteran already required a prescription of 
Glucotrol, the Board finds that the minimum requirement of a 10 
percent evaluation has been met.  At the very least, reasonable 
doubt must be construed in his favor.

For all of these reasons, and resolving any reasonable doubt in 
favor of the Veteran, the Board finds that service connection is 
warranted presumptively based on a showing of diabetes mellitus 
within one year from separation from service to a degree of at 
least 10 percent.


ORDER

Service connection for diabetes mellitus is granted.


REMAND

In a June 2005 rating decision, service connection was denied for 
left ear hearing loss, Graves disease (claimed as hyperactive 
thyroid), and a psychiatric disorder (claimed as depression).  
Service connection was granted for right ear hearing loss and a 
noncompensable evaluation was assigned; the evaluation was 
subsequently increased to 10 percent from February 16, 2006, in 
an October 2008 rating decision.  In response to the June 2005 
rating decision, in February 2006 the Veteran submitted a VA Form 
21-4138 expressing his disagreement on the denials of service 
connection and the evaluation assigned for his right ear hearing 
loss.  The Board construes this as a timely notice of 
disagreement.  The Veteran has not been provided with a statement 
of the case (SOC) concerning these issues.  Where an SOC has not 
been provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required by 
the Board. Manlincon v. West, 12 Vet. App. 238 (1999).



With regard to the psychiatric disorder claim, the Board notes 
that it had previously been developed as a claim for "adjustment 
disorder with depressed mood and mood disorder secondary to 
thyroid condition."  However, the Court of Appeals for Veterans 
Claims has recently held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim 
on appeal has been recharacterized to include any psychiatric 
disorder.

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC with respect to 
the issues of entitlement to service 
connection for left ear hearing loss, a 
psychiatric disorder (claimed as 
depression), and Graves disease (claimed as 
hyperactive thyroid), as well as 
entitlement to an initial compensable 
rating prior to February 16, 2006, and in 
excess of 10 percent there from, for the 
Veteran's right ear hearing loss.
The appellant should be advised of the time 
period in which a substantive appeal must 
be filed in order to obtain appellate 
review of those issues. The claims file 
should be returned to the Board for further 
appellate consideration only if the 
appellant files a timely substantive 
appeal.
	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



____________________________                       
____________________________ 
          HARVEY P. ROBERTS			    STEVEN L. COHN
             Veterans Law Judge			  Deputy Vice Chairman
         Board of Veterans' Appeals  		          Board of 
Veterans' Appeals



____________________________
MARJORIE A. AUER
Veterans Law Judge
 Board of Veterans' Appeals


 Department of Veterans Affairs


